DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 3, 6-13, and 6-18 and the cancellation of claims 2, 4, 5, 14, and 15 filed May 22, 2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim should read as follows: “A motor vehicle bonnet lock system comprising: a locking mechanism including a rotary latch and a pawl configured to hold and release the rotary latch, wherein the rotary latch comprises first and second arms defining a slot therebetween; a bonnet having a lock retainer pin engaging in and disengaging from the slot of the rotary latch; a shift lever that is pivotable about a shift lever pivot axis, wherein the shift lever has a stop arm that abuts the lock retainer pin when the lock retainer pin is engaged in the slot of the rotary latch, whereby the shift lever is configured to follow a movement of the lock retainer pin in and out of engagement in the slot of the rotary latch; and a memory lever, wherein the memory lever is pivotally mounted on a bearing arm of the shift lever and is pivotable about a memory lever pivot axis that is separate from the shift lever pivot axis, wherein the memory lever has a blocking arm that contacts the pawl and a control arm that is engageable against the shift lever, wherein the pivotal mounting of the memory lever on the bearing arm of the shift lever causes the memory lever to follow movement of the shift lever, wherein the pawl engages the first arm of the rotary latch in a closed position to retain the lock retainer pin in the slot of the rotary latch, wherein the memory lever is pivotable to a pre-ratchet position that corresponds to a pre-ratchet position of the pawl in which the pawl is engaged with the second arm of the rotary latch and the lock retainer pin is engaged in the slot of the rotary latch, wherein the memory lever is pivotable to a retention position in which the memory lever holds the pawl in a position in which the pawl is raised away from the rotary latch to release the rotary latch during an unlatching operation of the bonnet, and wherein the lock retainer pin remains engaged in the slot of the rotary latch during the unlatching operation of the bonnet until the unlatching operation is completed.”  See rejections of claim 1 under 35 U.S.C. 112(b) below, and the language regarding the unlatching operation being completed makes it clear that the lock retainer pin is not engaged with the slot of the rotary latch after the unlatching operation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 9-11, 18, and 21, there is no antecedent basis for the lock retainer pin engaging the locking mechanism, since the preceding lines of the claim recite that the lock retainer pin engages the rotary latch.  Furthermore, the relationship between the lock retainer pin being engaged in the rotary latch and the slot of the rotary latch, as recited in lines 5-7, is unclear from the claim language.  It is understood from the specification that the lock retainer pin is engaged in the slot of the rotary latch, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 12, 15, and 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “the memory lever is mounted on a bearing arm”, and the claim also recites “the memory lever is pivotally mounted” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is understood from the specification that the memory lever is pivotally mounted on the bearing arm, and will be examined as such.  See claim objection above.
In regards to claim 1, the relationship between the “first arm” and the “second arm” recited in lines 17 and 20, respectively, and the “two arms” of the rotary latch recited in line 3 is unclear from the claim language.  The current claim language suggests that the rotary latch includes a first arm and a second arm in addition to the two arms recited in line 3, which is not supported by the specification.  It is understood from the specification that the two arms of the rotary latch include the first arm and the second arm, and will be examined as such.  See claim objection above.
In regards to claim 1, the relationship between the memory lever being “pivotable,” as recited in lines 19 and 22, and the memory lever being “pivotally movable,” as recited in line 13, is unclear from the claim language.  It is understood from the specification that the memory lever is pivotable, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 1, lines 19-21, it is unclear how the memory lever holds the pawl when the pawl is in engagement with the second arm of the rotary latch.  It is understood from the specification that when the pawl is in engagement with the second arm of the rotary latch, as shown in Figures 2A and 2B, the memory lever is not engaging the pin 2a of the pawl in a way that the position of the pawl is held by the memory lever.  It appears that the only time the memory lever holds the pawl is in the retention position of the memory lever, shown in Figures 3A and 3B and recited in lines 22-24 of the claim.  It is understood from the specification that when the pawl is engaged with the second arm of the rotary latch, the memory lever is pivotable to a corresponding position, and will be examined as such.  See claim objection above.
Allowable Subject Matter
Claims 1, 3, 6-13, and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 was examined with the language set forth in the claim objection above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Rogers, Jr. et al. (US Pub. No. 2002/0163207) fails to disclose that the pawl has a pre-ratchet position in which the pawl is engaged with the second arm of the rotary latch and the lock retainer pin is engaged in the slot of the rotary latch.  The pawl of Rogers, Jr. et al. only engages one arm 22 of the rotary latch.  The examiner can find no motivation to modify the device of Rogers, Jr. et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to claim 1, new rejections under 35 U.S.C. 112(b) and a corresponding claim objection is set forth in the current Office Action.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 14, 2022